In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority which denied an application for permission to remove a retail liquor package store from one location to another, the appeal is from an order annulling the determination and directing the Authority to approve the application. Order affirmed, with costs. No opinion. Wenzel, Acting P. J., Murphy and Hallinan, JJ., concur; Ughetta and Kleinfeld, JJ., dissent and vote to reverse the order and to dismiss the proceeding, with the following memorandum: The application was denied upon the ground that the proposed new location was not “part of a modem shopping center, but propinquous thereto” and would violate appellant’s general policy against the location of retail liquor stores in the vicinity of modem shopping centers. The Special Term annulled the determination upon the ground that the application of said policy with respect to the proposed new location was improper and unreasonable because, in the judgment of the Special Term, the group of stores in the area constituted a local business district, not a modem shopping center. The court may not substitute its judgment for the judgment of the Authority (Matter of Glint enIcamp V. O’Connell, 296 N. Y. 806).